Citation Nr: 1146813	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS), from February 1, 2005 to April 12, 2010, and in excess of 10 percent as of April 13, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the cervical spine from February 1, 2005 to April 12, 2010, and in excess of 20 percent as of April 13, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to March 1992, and from December 1994 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Subsequently, this matter was remanded for additional development in a June 2010 decision.

During the course of this appeal, in a June 2011 rating decision the RO provided staged ratings for each of the service-connected disorders on appeal.  Since increases during the appeal do not constitute a full grant of the benefit sought, the issue of an increased rating remains in appellate status for both service-connected disorders.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issues currently on appeal as are characterized on the title page.

The issue of degenerative disc disease (DDD) of the cervical spine has been raised in recent correspondence from the Veteran's private chiropractor, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issues currently on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

At the outset, the Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Here, review of the claims file reveals that there are relevant federal records regarding these remaining claims which have not been associated with the claims file. 

The Board notes that the June 2011 rating decision and supplemental statement of the case, which provided staged ratings for both the Veteran's service-connected IBS and for his DJD of the cervical spine, noted that these increases were effective April 13, 2010.  One document stated that April 13, 2010 was the date objective medical evidence showed a worsening of each disability and the other document asserted that the Veteran had received a VA medical examination on that date at the VA Medical Center at West Haven, Connecticut.  

No report of a VA medical examination, consultation or visit is found in the claims file dated in April 2010.  Further, the September 2010 VA examiner specifically cited to VA medical records she found on the computer system dated May 4, 2009; January 19, 2010; and April 13, 2010.  She also generally cited VA treatment records dated from the Veteran's 2005 VA examination until April 2010 to support her view that the Veteran's IBS manifested mild functional impairment.  None of these records is in the claims file.

VA treatment records associated with the claims file are dated only from July 2005 to December 2008.  There are no VA treatment records found in the record beyond December 2008.  The Board checked the Veteran's Virtual VA file, which also did not contain the relevant VA treatment records (it contained no treatment records).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1968); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the RO/AMC shall attempt to obtain any VA treatment records or examinations dated after December 2008 and not currently found in the claims file.  

Since the Board must remand for outstanding VA medical records that, if obtained, conceivably might assist in a determination of whether higher ratings are available for the Veteran's IBS and DJD of the cervical spine, the Board will also request that any pertinent private records be associated with the claims file as well.  

Finally, the Board notes that the Veteran told the September 2010 VA examiner that he worked for the U.S. government in Africa training soldiers and that when he travels there he is not always able to take supplements for his IBS which last for the entire duration of his visits.  In addition, he told the examiner that while in Africa he often cannot clean up after bowel movements as he does at home and that he has missed time supervising soldiers because he had to change his clothes.  The Veteran also reported he was recently disciplined and had not taken two jobs in Africa due to his chronic diarrhea.  

In addition, a private chiropractor commented in September 2010 correspondence of record that because of the progressive condition of the Veteran's cervical spine he would benefit from limited long-distance travel and should limit his activities that place excessive stress on his cervical spine and upper back.  

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

Therefore, on remand the RO/AMC shall consider whether the Veteran's higher rating claims for his service-connected IBS and DJD of the cervical spine should be referred to the Under Secretary or the Director for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b).  Prior to that determination, the RO/AMC may undertake such additional development of the claim as it deems necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding possible extraschedular ratings for his service-connected IBS and DJD of the cervical spine.

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his IBS and cervical spine disabilities.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the West Haven, Connecticut VAMC, since December 2008, especially any record or examination dated in April 2010.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After completion of the above development, the RO/AMC shall undertake any additional development deemed necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  

4.  The RO/AMC will then readjudicate the Veteran's claims, to include whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

